Opinion issued October 15, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00167-CV



MARY BETH CLAWSON AND ROBERT TAYLOR, INDIVIDUALLY AND
AS TRUSTEES FOR THE MARY BETH CLAWSON 1986 TRUST, THE
MEREDITH MCCARTHY RIDDLE TRUST, THE ELIZABETH
KATHLEEN RIDDLE 1986 TRUST, THE ELIZABETH MARENFIELD
1986 TRUST, ARBOR HOLDING COMPANY, INC., ARBOR CAPITAL
INVESTMENT COMPANY, INC., JOHN C. RIDDLE, AND STARWOOD
HOLDING COMPANY, INC., Appellants

V.

BELTWAY GREEN PARTNERSHIP, LTD., BELTWAY GREEN, INC.
DAVID HAMILTON, AND JAB DEVELOPMENT CORPORATION,
Appellees



On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2003-51526



MEMORANDUM OPINION	Appellees, Beltway Green Partnership, Ltd., Beltway Green, Inc. David
Hamilton, and JAB Development Corporation, filed a motion to dismiss this appeal
for want of prosecution.   We grant the motion and dismiss the appeal.
Background
	Appellants, Mary Beth Clawson and Robert Taylor, Individually and as
Trustees for the Mary Beth Clawson 1986 Trust, the Meredith McCarthy Riddle
Trust, the Elizabeth Kathleen Riddle 1986 Trust, the Elizabeth Marenfield 1986
Trust, Arbor Holding Company, Inc., Arbor Capital Investment Company, Inc., John
C. Riddle, and Starwood Holding Company, Inc., filed this appeal.  The record was
due April 1, 2009.  No reporter's record was filed.
	On May 22, this Court ordered this case to mediation.  On June 19, appellants
filed a motion to extend the mediation deadline to July 24, 2009, which this Court
granted.  On July 24, the appellants filed a second motion to extend the mediation
deadline.  On July 28, appellees filed a motion to dismiss.  On July 28, this Court
denied appellees' motion to dismiss and ordered the appellants' brief to be filed by
August 24, 2009.  To date, appellants have not filed a brief and have never paid for
the reporter's record to have it prepared and filed with this Court.
	Appellees filed a second motion to dismiss this appeal for want of prosecution. 
We conclude dismissal is appropriate.  Appellants have not filed a brief as ordered. 
See Tex. R. App. P. 38.8(a) (court may dismiss for want of prosecution for failure of
appellant to file brief); see also Tex. R. App. P. 42.3(b) (allowing dismissal of case
for want of prosecution on motion of any party).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.